DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority from U.S. Provisional Application No. 62/983,438, filed on February 28, 2020. 

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-16) drawn to a compound of Formula (2) and compositions thereof and compound 15 
    PNG
    media_image1.png
    145
    288
    media_image1.png
    Greyscale
 as a species of a compound of formula (2) in the reply filed on September 29, 2022 is acknowledged.
Claims 2, 3, 8-12 and 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim. 
	Claims 1, 4-7 and 13-16 are being examined as they read on the elected species.  
	Applicant’s elected species was not found in the prior art and therefore the search was expanded to include additional species.  Therefore claims 2 and 3 have been rejoined and examined herewith.  Claims 8-12 and 17-22 remain withdrawn.
Claims 1-7 and 13-16 are currently presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Akerman et al. U.S. 2007/0142384 A1.
Claims 1, 4-7, 13, 15 and 16 of the instant application claim a compound of formula (2): 
    PNG
    media_image2.png
    78
    272
    media_image2.png
    Greyscale
wherein ring A is unsubstituted or substituted aryl or heteroaryl such as substituted phenyl, L2 is a bond, ring B is a 3-6 membered heterocycloalkylene such as piperidine, L1 is -CH2-O, Y2 is CH, R4 is methyl, R1, R2 and R3 are hydrogen, and Z is -P(=O)(OR6)2 or -SO2OR6 and R6 is hydrogen.
Akerman et al. teaches compounds of formula (Ia): 
    PNG
    media_image3.png
    113
    284
    media_image3.png
    Greyscale
wherein Q is aryl or heteroaryl; L1 is a bond; P is (C3-C8)heterocycloalkylene or (C3-C8)cycloalkylene; L3 is (C1-C5)alkylene; A is SO3H, PO3H2; R3 is (C1-C8)alkyl, R4 is hydrogen ([0007] [0009] and [0149]).  Akerman et al. teaches a pharmaceutical composition comprising a compoud of formula Ia and a pharmaceutically acceptable carrier, diluent or excipient [0012].  Akerman et al. teaches methods for modulating GPR40 function comprising administering compounds of formula Ia ([0016]-[0017]).  Akerman et al. teaches that the compounds are used for treating or preventing a disease or condition selected from type II diabetes, obesity, hyperglycemia, glucose intolerance, et al. [0013].  
Akerman teaches that preferably aryl refers to a phenyl or naphthyl group which is unsustituted or substituted [0039].  Akerman teaches that the aryl group may be substituted with halogen, -OR’, or -R’, wherein R’ is selected from hydrogen, (C1-C8)alkyl ([0041] and [0045]).  Akerman further teaches stereoisomers of the compounds [0055].  Akerman teaches that the compounds contain one or more chiral centers, and can exist as racemic mixtures of enantiomers, mixtures of diastereomers or enantiomerically or optically pure compounds [0056].
Akerman further teaches that bioisostere of -CO2H is when the -CO2H may be optionally replaced with bioisosteric replacements such as 
    PNG
    media_image4.png
    87
    94
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    78
    103
    media_image5.png
    Greyscale
[0048].
In preferred embodiments, Q is aryl, L1 is a bond, L3 is methylene, A is a bioisostere of -CO2H ([0065] [0070] [0100] and [0106]).  Akerman teaches that Q is preferably substituted benzene [0150].
When a compound is not specifically named, but instead it is necessary to select portions of teachings within a reference and combine them, e.g., select various substituents from a list of alternatives given for placement at specific sites on a generic chemical formula to arrive at a specific composition, anticipation can only be found if the classes of substituents are sufficiently limited or well delineated. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).
Thus the prior art does not appear to provide sufficient specificity, i.e., involves too much "picking and choosing" to give rise to anticipation. See Coming Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). That being said, it must be remembered that "[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect ....the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected the various combinations of features claimed from within the prior art disclosure specifically, compounds of formula (Ia): 
    PNG
    media_image3.png
    113
    284
    media_image3.png
    Greyscale
wherein Q is aryl or heteroaryl; L1 is a bond; P is (C3-C8)heterocycloalkylene or (C3-C8)cycloalkylene; L3 is (C1-C5)alkylene; A is SO3H, PO3H2; R3 is (C1-C8)alkyl, R4 is hydrogen ([0007] [0009] and [0149]), to arrive at the instantly claimed subject matter. 
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claims 1-7, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miwatashi et al. WO 2018/181847 A1 (equivalent to U.S. Publication No. 2020/0039957 A1 used as English translation) in view of Akerman et al. U.S. 2007/0142384 A1.
Claims 1-7, 13, 15 and 16 of the instant application claim a compound of formula (2): 
    PNG
    media_image2.png
    78
    272
    media_image2.png
    Greyscale
wherein ring A is unsubstituted or substituted aryl or heteroaryl such as substituted phenyl, L2 is a bond, ring B is a 3-6 membered heterocycloalkylene such as piperidine, L1 is -CH2-O, Y2 is CH, R4 is methyl or C3-C6 cycloalkyl such as cyclopropyl, R1, R2 and R3 are hydrogen, and Z is -P(=O)(OR6)2 or -SO2OR6 and R6 is hydrogen.
Miwatashi et al. teaches GPR40 agonist compounds represented by formula (I): 
    PNG
    media_image6.png
    167
    341
    media_image6.png
    Greyscale
 wherein Y1 and Y2 are each independently CH or N; Z is an optionally substituted alkyl group, optionally substituted alkoxy group, or a halogen atom; W is an optionally substituted alkyl or optionally substituted alkoxy; L is 
    PNG
    media_image7.png
    110
    187
    media_image7.png
    Greyscale
; R1 is a substituent; R2, R3 and R4 are each independently a hydrogen atom or a substituent; R1 and R2 are optionally bonded to adjacent carbon atom to form an optionally further substituted ring (abstract [0012]-[0079]).
Miwatashi et al. specifically discloses compound 193 3-cyclopropyl-3-(3-((1-(2-(4,4-dimethypentyl)-5-methoxyphenyl)piperidin-4-yl)methoxy)phenyl)propanoic acid having the structure:
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
(page 106).
Miwatashi et al. does not teach compounds wherein Z is -P(=O)(OR6)2 or -SO2OR6 as claimed in the instant claims.
However, Miwatashi et al. teaches compounds wherein the equivalent Z is COOH.
Akerman et al. teaches compounds of formula (Ia): 
    PNG
    media_image3.png
    113
    284
    media_image3.png
    Greyscale
wherein Q is aryl or heteroaryl; L1 is a bond; P is (C3-C8)heterocycloalkylene or (C3-C8)cycloalkylene; L3 is (C1-C5)alkylene; A is CO2H, SO3H, PO3H2; R3 is (C1-C8)alkyl, R4 is hydrogen ([0007] [0009] and [0149]).  Akerman et al. teaches methods for modulating GPR40 function comprising administering compounds of formula Ia ([0016]-[0017]).  Akerman et al. teaches that the compounds are used for treating or preventing a disease or condition selected from type II diabetes, obesity, hyperglycemia, glucose intolerance, et al. [0013].  
Akerman teaches that bioisosteres of -CO2H is when the -CO2H may be optionally replaced with bioisosteric replacements such as 
    PNG
    media_image4.png
    87
    94
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    78
    103
    media_image5.png
    Greyscale
[0048].  
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to substitute COOH with bioisosteric replacements such as 
    PNG
    media_image4.png
    87
    94
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    78
    103
    media_image5.png
    Greyscale
with a reasonable expectation of similar or improved results.  Therefore an ordinary skilled artisan looking to improve or modify the properties of the compounds of Miwatashi et al., would have been motivated to replace the -COOH group with bioisoteres known in the art as replacements for -COOH including -SO3H and -PO3H2 to arrive at a compound as claimed in the instant claims.  Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claim Objections
Claim 14 is objected to as being dependent upon a rejected base claim.

Conclusion
Claims 1-7, 13, 15 and 16 are rejected.  Claim 14 is objected.  Claims 8-12 and 17-22 are withdrawn.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM